DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022 has been entered.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 26-34 are rejected under 35 U.S.C. 103 as being unpatentable over Burnham et al. (US Patent Publication No. 2005/0039508 A1) in view of Crabtree et al. (US Patent Publication No. 2013/0019645 A1).
	In regard to claim 1, Burnham et al. disclose a method for processing manure [Paragraph 0057] comprising water and ammonia [Paragraph 0031], illustrated in Fig. 1 comprising the steps of: 

    PNG
    media_image1.png
    450
    697
    media_image1.png
    Greyscale
reducing the pH of the manure (e.g. sulfuric and/or phosphoric acid are mixed with sludge in reactor 12) to generate ammonium from the ammonia (e.g. ammonia compound and acid compound form ammonium sulfate or ammonium phosphate) [Paragraph 0033];
heating the manure (e.g. directly passing the pH-adjusted sludge to dryer 16) to vaporize at least a portion of the water and ammonia contained therein (e.g. the vapors formed during the reaction of the slurry with the acid, flashed off steam, are conveyed) [Paragraph 0045-46], generate fine carbonaceous particles having ammonium sorbed thereon (e.g. ammonia, particulates, water vapor, dust and air) [Paragraph 0049], and disperse the fine carbonaceous particles in an air stream (air is transferred to dust cyclone 34) [Paragraph 0049]; and;
contacting the air stream comprising the vaporized water and fine carbonaceous particles (e.g. dust) with a liquid water stream (e.g. contacted with water in scrubber 38) [Paragraph 0049-0050] and dispersing the carbonaceous particles within the liquid water stream to form a nitrogen-rich liquid (e.g. water separation chamber for collecting ammonia fumes and small dust particles in liquid water) [Paragraph 0050].

Burnham does not explicitly disclose a step of removing water from the nitrogen-rich liquid to form the liquid fertilizer composition.

Crabtree et al. is directed to a liquid fertilizer and method of making a liquid fertilizer [Paragraph 0005]. The method includes a step of filtering [Paragraph 0015] a liquid fertilizer (e.g. removing water) to achieve a suspended solids concentration within the nitrogen-rich liquid of less than 15,000 ppm [Paragraph 0028, 0051-0052]. Removing water from the nitrogen-rich liquid (e.g. filtering) is performed to remove the material of a size that might disrupt an irrigation system and preferred filtering processes include, but are not limited to, the use of a 500-mesh screen, membrane filters, continuous agitation through turbulent flow, or reverse osmosis, with or without a self-cleaning method of filtration [Paragraph 0028].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burnham to create a liquid fertilizer from the ammonia vapor captured in Burnham’s scrubber, as taught by Crabtree. One of ordinary skill in the art would have been motivated to do so to collect as much NH4 ammonia as possible for use as a high-value fertilizer product [Crabtree, Paragraph 0026, 0055; Burnham, Paragraph 0001], when the scrubber waste is not included in the water used to make Burnham’s slurry [Burnham, Paragraph 0030] and to remove material of a size that might disrupt an irrigation system [Crabtree, Paragraph 0015].

In regard to claims 2-3, Burnham discloses using a baghouse filter (36) to remove an amount of particulates (e.g. carbonaceous particles), the step of removing the particulates comprising this filtration step [Paragraph 0049].

In regard to claim 4, Burnham discloses steps of recombining the removed dust particulates (e.g. carbonaceous particles, etc.) in a recycling step with the manure [Paragraph 0049].

	In regard to claim 5, Burnham does not explicitly disclose a step of forming a liquid fertilizer composition that comprises less than 15,000 ppm of suspended solids. However, Crabtree et al. disclose a step of filtering [Paragraph 0015] a liquid fertilizer (e.g. removing water) to achieve a suspended solids concentration within the nitrogen-rich liquid of less than 15,000 ppm [Paragraph 0028, 0051-0052]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a composition comprising a suspended solids content within the claimed range. One of ordinary skill in the art would have been motivated to do so because removing suspended solids to a level below the claimed limit prevents disruption or blockage to an irrigation system [Paragraph 0015].

	In regard to claims 6-7, Burnham et al. disclose a heating step carried out using a rotating drum dryer [Paragraph 0047], wherein the heating is to a temperature of about 200°F [Paragraph 0078].

	In regard to claims 8-9, Burnham et al. disclose the fumes (e.g. water vapor, and carbonaceous particles/dust) from the heating step are conducted away from the manure and directed toward a scrubber (38) in which the contacting step is performed, wherein the scrubber is a venture scrubber [Paragraph 0050].

	In regard to claim 10, Burnham discloses a nitrogen-rich fertilizer comprising a 12% nitrogen [Paragraph 0070]. Similarly, Crabtree discloses a fertilizer comprising, preferably, from 4% to 10% nitrogen [Paragraph 0027].

In regard to claim 11, Burnham et al. disclose heating in the dryer for a sufficient amount of time to reduce the moisture content [Paragraph 0045] to less than three percent [Paragraph 0063]. One of skill in the art would understand typical initial moisture contentment of manure/sludge is above 25%.

In regard to claim 26, Burnham et al. disclose a method for processing manure [Paragraph 0057] comprising water and ammonia [Paragraph 0031], comprising the steps of: 
reducing the pH of the manure (e.g. sulfuric and/or phosphoric acid are mixed with sludge in reactor 12) to generate ammonium from the ammonia (e.g. ammonia compound and acid compound form ammonium sulfate or ammonium phosphate) [Paragraph 0033];
heating the manure (e.g. directly passing the pH-adjusted sludge to dryer 16) to vaporize at least a portion of the water and ammonia contained therein (e.g. the vapors formed during the reaction of the slurry with the acid, flashed off steam, are conveyed) [Paragraph 0045-46];
generating fine carbonaceous particles having ammonium sorbed thereon (e.g. ammonia, particulates, water vapor, dust and air) [Paragraph 0049];
contacting the air stream comprising the vaporized water and fine carbonaceous particles (e.g. fumes) with a liquid water stream (e.g. contacted with water in scrubber 38) [Paragraph 0050] and dispersing the carbonaceous particles within the liquid water stream to form a nitrogen-rich liquid (e.g. water separation chamber for collecting ammonia fumes and small dust particles in liquid water) [Paragraph 0050].

Burnham does not explicitly disclose a step of removing water from the nitrogen-rich liquid to form the liquid fertilizer composition.

Crabtree et al. is directed to a liquid fertilizer and method of making a liquid fertilizer [Paragraph 0005]. The method includes a step of filtering [Paragraph 0015] a liquid fertilizer (e.g. removing water) to achieve a suspended solids concentration within the nitrogen-rich liquid of less than 15,000 ppm [Paragraph 0028, 0051-0052]. Removing water from the nitrogen-rich liquid (e.g. filtering) is performed to remove the material of a size that might disrupt an irrigation system and preferred filtering processes include, but are not limited to, the use of a 500-mesh screen, membrane filters, continuous agitation through turbulent flow, or reverse osmosis, with or without a self-cleaning method of filtration [Paragraph 0028].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burnham to create a liquid fertilizer from the ammonia vapor captured in Burnham’s scrubber, as taught by Crabtree. One of ordinary skill in the art would have been motivated to do so to collect as much NH4 ammonia as possible for use as a high-value fertilizer product [Crabtree, Paragraph 0026, 0055; Burnham, Paragraph 0001], when the scrubber waste is not included in the water used to make Burnham’s slurry [Burnham, Paragraph 0030] and to remove material of a size that might disrupt an irrigation system [Crabtree, Paragraph 0015].

In regard to claim 27, the fine carbonaceous particles described by Burnham (e.g. particulates and dust) consist of animal waste fines obtained from an animal waste to solid fertilizer manufacturing process (e.g. particulates created during treatment of manure) [Paragraph 0049].

In regard to claim 28, Burnham discloses using a baghouse filter (36) to remove an amount of particulates (e.g. carbonaceous particles), the step of removing the particulates comprising this filtration step [Paragraph 0049].

In regard to claim 29, Burnham discloses steps of recombining the removed particulates (e.g. carbonaceous particles, etc.) in a recycling step with the manure [Paragraph 0049].

	In regard to claim 30, Burnham does not explicitly disclose a step of forming a liquid fertilizer composition that comprises less than 15,000 ppm of suspended solids. However, Crabtree et al. disclose a step of filtering [Paragraph 0015] a liquid fertilizer (e.g. removing water) to achieve a suspended solids concentration within the nitrogen-rich liquid of less than 15,000 ppm [Paragraph 0028, 0051-0052]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a composition comprising a suspended solids content within the claimed range. One of ordinary skill in the art would have been motivated to do so because removing suspended solids to a level below the claimed limit prevents disruption or blockage to an irrigation system [Paragraph 0015].

	In regard to claims 31-32, Burnham et al. disclose a heating step carried out using a rotating drum dryer [Paragraph 0047], wherein the heating is to a temperature of about 200°F [Paragraph 0078].

	In regard to claim 33, Burnham discloses a nitrogen-rich fertilizer comprising a 12% nitrogen [Paragraph 0070]. Similarly, Crabtree discloses a fertilizer comprising, preferably, from 4% to 10% nitrogen [Paragraph 0027].

In regard to claim 34, Burnham et al. disclose heating in the dryer for a sufficient amount of time to reduce the moisture content [Paragraph 0045] to less than three percent [Paragraph 0063]. One of skill in the art would understand typical initial moisture contentment of manure/sludge is above 25%.

Response to Arguments
Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive.

Applicant argues (Pgs. 8-9) that Burnham fails to disclose the claimed process steps of "contacting the air stream comprising the vaporized water and fine carbonaceous particles with a liquid water stream" and "dispersing the carbonaceous particles within the liquid water stream to form a nitrogen-rich liquid.” because Burnham includes both the dust cyclone 34 and baghouse filter 36 upstream of the scrubber 38 for the specific purpose of removing the particulates to recycle back to the granulator 14 and thus the particulates 8 are removed and recycled to granulator 14 before the fumes are introduced into scrubber 38. This argument is not persuasive. While Burnham does disclose upstream steps of particulate removal, the reference explicitly recites the fumes leaving the baghouse filter (36) are subsequently processed through a scrubber (38) […] for collecting ammonia fumes and small dust particles [Paragraph 0050]. These particulates (e.g. dust) are considered carbonaceous particles as defined by Applicant’s Specification: carbonaceous animal waste (e.g. manure dust particles) [Page 6, lines 9-13].

Applicant argues (Pg. 9) it would not have been obvious for one of ordinary skill in the art to modify Burnham to pass along the particulates to the scrubber 38 for dispersion in the water stream because Burnham recovers and recycles the particulates back to the granulator 14 to achieve Burnham's primary objective of producing a granule fertilizer. While Fig. 1 of Burnham demonstrates an embodiment in which the scrubber water is returned and mixed with water used to make the slurry [Paragraph 0030], a further embodiment of Burnham describes method of introducing iron and zinc to scrubber water for recycle [Paragraph 0055]. Additionally, Burnham demonstrates that, in the first stage, the base and/or scrubber water and organic material solution are premixed [Paragraph 0011]. Burnham’s use of the phrasing “and/or” is not ambiguous and has the meaning: base OR scrubber water OR both base and scrubber water. Thus, there is a clear recitation in which the scrubber water is not utilized in the first stage (e.g. for recycle). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) [MPEP 2123]. In the embodiment in which scrubber water is not utilized in the first stage, it represents a high-value waste stream. Crabtree demonstrates a liquid fertilizer product which can be obtained from liquid waste streams. It would have been obvious to one of skill in the art that utilizing waste streams to formulate valuable product would lead to enhanced efficiency, reduced environmental impact, and would create a high-value product. 

	Applicant argues (Pgs. 9-10) forming a liquid fertilizer is not consistent with Burnham, which is concerned with a process for making a granular fertilizer composition, with the ultimate goal of concentrating ammonium in the granules and modifying Burnham to remove water from the scrubber liquid stream or otherwise collect this stream as a liquid fertilizer would impermissibly change the principle of operation of the granular fertilizer process of Burnham. See M.P.E.P. § 2143.01(VI).  Again, Applicants argue one embodiment of the Burnham references. “The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) [MPEP 2123]. In the embodiment in which scrubber water is not utilized in a recycle process, such a stream would be known to have value as a fertilizer product. See for example, the prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nunnelly (US Patent No. 4,842,790) describing a granular fertilizer manufacturing process in which, in one instance, dust is collected and fed back to the feed for processing. “In some instances, those practicing this art may prefer to recover the generated dust in wet scrubbers utilizing the scrubber liquor produced in liquid fertilizer formulations or other applications.”
Szogi, Current Pollution Reports 1.1 (2015) describes using acid scrubbing in animal waste operations to mitigate and recover NH3 emission to form a salt with value as a fertilizer [Page 51, Column 2, First Paragraph]
Hadlocon CIGR Journal (2015) discloses wherein acid wet scrubbers can generate nitrogen-rich effluents that can be used as liquid fertilizer for field crop production, which can be marketed as a valuable and income-generating product [Page 41, Column 1, First Paragraph]
Zhao, Lingying.  The Ohio State University (2016) describing scrubbing effluent liquid is produced as fertilizer [Page 2].



Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        June 28, 2022